DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-9 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Lotfi (U.S. Patent Application Publication No. 2017/0275059 A1).
Regarding claim 5, Lotfi discloses a resin molded article ([0081] of Lotfi, molded resin article) comprising: a main body formed in a rectangular cylinder shape and having an opening (FIG. 1 of Lotfi, base portion of container), at least, at one end of the main body, the main body being defined by four plate portions, each of the plate portions being a substantially rectangular plate (FIG. 1 of Lotfi, walls of container base); two ribs formed on two of the four plate portions facing each other, respectively, such that each of the two ribs is integrally raised from one side of the plate portion concerned, the one side being an opening side that extends adjacent to the opening of the main body (FIG. 1, [0042] of Lotfi, upper perimeter of container base formed 
Regarding claim 6, Lotfi discloses that the resin molded article further comprises two extending portions extending from the two ribs, respectively, such that each of the extending portions extends from an upper end of the rib concerned, in a direction substantially perpendicular to the rib (FIG. 1, [00689] of Lotfi, upper perimeter of base portion includes return wall extending perpendicular to arched rib).
Regarding claim 7, Lotfi discloses resin molded article ([0081] of Lotfi, molded resin article) comprising: a plate portion formed in a substantially rectangular plate shape (FIG. 1, sidewalls of container), and a rib which is integrally raised from the plate portion (FIG. 1, [0042] 
Regarding claim 8, Lotfi discloses that an upper end of the rib has a generally curved arch shape (FIGS. 3-4 of Lotfi, upper perimeter of container base has a rib projecting from the rectangular sidewall which has an arched shape).
Regarding claim 9, Lotfi discloses that an extending portion extending from an upper end of the rib in a direction substantially perpendicular to the rib (FIG. 1, [00689] of Lotfi, upper perimeter of base portion includes return wall extending perpendicular to arched rib).
Claims 7 and 8 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Cantex (Nonmetallic Electrical Boxes, EZ Box® Brochure, August 2008, http://www.tristateelectricmc.com/pdf/CANTEX%20EZ%20Box%20Brochure%20200808.pdf).
Regarding claim 7, Cantex discloses a resin molded article (pg. 12 of Cantex, nonmetallic molded stud box; pg. 24 of Cantex, box made from PVC which is a resin) comprising: a plate portion formed in a substantially rectangular plate shape (pg. 12 of Cantex, sidewall of stud box), and a rib which is integrally raised from the plate portion (pg. 12 of Cantex, flange extending 
Regarding claim 8, Cantex discloses that an upper end of the rib has a generally curved arch shape (pg. 12 of Cantex, flange or rib has an arched shape).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Aida et al. (U.S. Patent No. 5,653,932) in view of Nobile (U.S. Patent No. 6,016,627).
Regarding claim 1, Aida discloses a resin molded article (Abstract of Aida, molded resin article) comprising: a plate portion, which defines one face of a main body formed in a rectangular cylinder shape (FIG. 5 of Aida, top plate #51 of product #50 which has rectangular cylinder shape), the main body having an opening, at least, at one end of the main body (FIG. 5 of Aida, rectangular openings #54, #55), the plate portion having a substantially rectangular plate shape (FIG. 5 of Aida, top plate #51 has rectangular shape); and at least one rib which is integrally raised from the plate portion (FIG. 5 of Aida, ribs #56a, #57a integrally raised from top plate #51), wherein when sides of the plate portion, which are adjacent to the opening, are taken as opening sides, each of the at least one rib is formed along at least one of the opening sides such that each of the at least one rib comprises at least an area over a center of the opening side (FIG. 5 of Aida, ribs #56a, #57a formed along sides over center of openings #54, #55).
Aida does not specifically disclose that a height of each of the at least one rib is set such that the rib is lowest at opposite ends of the rib.  Nobile, however, discloses a molded plastic article comprising transverse ribs which are higher in the middle than at the ends (FIG. 1, 2:1-5 of Nobile).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use ribs as disclosed in Nobile as ribs in the molded article of Aida.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 2, Nobile discloses that a value obtained by dividing a difference between the height of the rib at the opposite ends and the height of the rib at the center of the open side by a length between the opposite ends of the rib is taken as a curvature, the curvature is 0.01 or more (FIG. 1 of Nobile, rib has the recited curvature).
Regarding claim 3, Nobile discloses that an upper end of the rib has a generally curved arch shape (FIG. 1 of Nobile, rib has an arched shape).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aida in view of Nobile as applied to claim 1 above and further in view of LanXess (Engineering Plastics, Part and Mold Design, Nov. 2012 https://techcenter.lanxess.com/scp/americas/en/docguard/Part_and_Mold_Design_Guide.pdf?docId=77015).
Regarding claim 4, Nobile does not specifically disclose an extending portion extending from an upper end of the rib in a direction substantially perpendicular to the rib.  LanXess, however, discloses that adding an extending portion from an upper end of an unsupported edge of a plastic molded article improves the stiffness and reduces warpage during molding (pp. 64-65, Figure 3-20 of LanXess).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to add an extending portion as disclosed by LanXess to the upper edge of the rib in the modified product.  One of skill in the art would have been motivated to do so in order to improve the stiffness and reduce warpage during molding as taught by LanXess (pp. 64-65, Figure 3-20 of LanXess).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746